Dear Mr. Olinde:
You have requested the opinion of this office on whether or not public bidding is required for the St. George Fire Department to lease privately owned property for a new fire station.
If the St. George Fire Department does become a fire protection district under applicable provisions of Louisiana law, La. R.S. 40:1491-1505, the district will be subject to the requirements of the Public Bid Law, La. R.S. 38:2211 and following, when expending public funds for public works or for materials, supplies and equipment.  However, there are no provisions in state law which set forth required procedures for the acquisition of immovable property for public use by lease or purchase. Therefore, it is our opinion a lease for a new fire station need not be let by public bid.
However, we do feel it is prudent that you obtain appraisals on available sites before entering into a lease for the new fire station.
I trust this answers your inquiry.  Please contact me if you have any further questions on the matter.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: GLENN R. DUCOTE Assistant Attorney General
RPI/GRD:cdw